Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Claim Rejections - 35 USC § 112
In view of the claim amendment filed on 5/3/2021 removing some claim language while clarifying other language the 112(a) rejections made against the claims in the office action of 2/17/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the controller unit varies pulse amplitude and time characteristics of the electrical pulse until the controller unit system detects a correspondence between an H-reflex signal  at a first predetermined time delay window and an M-wave signal at a second time delay window, it is unclear how long the pulse characteristics are varied since several 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0230782 to Bartol et al. (Bartol) in view of The Hoffman Reflex: Methodologic Considerations and Applications for Use in Sports Medicine and Athletic Training to Palmieri et al. (Palmieri) (all previously cited). 
In reference to at least claim 1
Bartol teaches a neural monitoring sensor which discloses a system for determining a stimulus amplitude range to cause different physiological responses varying from local tingling sensation to muscle contraction (e.g. Fig. 1-2,15), the system comprising: an electrical stimulator configured to produce electrical pulse stimulus (e.g. stimulator, 16/500); a first set of electrodes configured to transmit to a user a range of electrical pulse stimulus generated by the electrical stimulator (e.g. probe and/or patch includes electrode, paragraphs [0025]-[0026], [0065]), an electrical measurement system configured to detect bioelectrical feedback in response to electrical pulse stimulus generated by the electrical stimulator (e.g. receiver, 12), a second set of electrodes configured to receive from the user the bioelectrical feedback in response to the electrical pulse stimulus generated by the electrical stimulator (e.g. sensing device includes electrodes, 18/32),a controller unit system (e.g. receiver includes computing device, 22) to automatically control and regulate the electrical stimulator or the electrode sets based on the bioelectrical feedback H-reflex and M-wave (e.g. Figs. 8-9, paragraphs [0044]-[0047]). Bartol discloses wherein the controller unit system processes the measured bioelectrical feedback, H-reflex or M-wave, or H-reflex and M-wave, generated by a target neuro-muscular organ and detects an M-wave and H-reflex at time delay windows after delivery of the electrical pulse stimulus (e.g. M-wave and H-reflex, Fig. 9, paragraphs [0047]-[0048]) but does not explicitly teach wherein the controller unit is configured to automatically adjust pulse amplitude and time characteristics of the electrical pulse stimulus until the electrical measurement system detects a correspondence between an H-reflex signal of an H-reflex at a first predetermined time delay window and an M-wave signal of an M-wave at a second predetermined time delay window, wherein a corresponding first predetermined time delay window and a corresponding second predetermined time delay window are based on when a first electrical pulse stimulus is transmitted. 
Palmieri teaches Hoffman reflexes methodologies considerations which discloses a controller unit that detects a correspondence between an H-reflex max/Mmax ratio as a reliable measurement to evaluate the neurological function of the muscle (e.g. Hmax/Mmax ratio, p. 271, stimulus duration and intensity para. and H-reflex as a percentage of Mmax para.,  p. 274, Hmax/Mmax ratio para.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Bartol with the teachings of Palmieri to include using a correspondence between an H-reflex signal of an H-reflex at a first predetermined time delay window and an M-wave signal of an M-wave at a second predetermined time delay window including the Hmax/Mmax ratio for determining how long to vary the pulse amplitude and time characteristics of the electrical pulse stimulus in order to yield the predictable result of providing a reliable measurement that evaluates the neurological function of the muscle of interest to aid in determining the appropriate parameters for stimulation. 
In reference to at least claim 2
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the first set of electrodes is configured to first transmit pulses or waveforms onto the targeted area of a user then re-configured in function to sense and receive bioelectrical feedback (e.g. ‘782, transdermal patch may be integrated with the sensing device, paragraph [0067]).
In reference to at least claim 3
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the first or second set of electrodes is a cutaneous set of electrode patches (e.g. ‘782, patch electrode, 32/502).
In reference to at least claim 4
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the electrical stimulator is configured to generate electrical pulse stimulus with different characteristics (e.g. ‘782, provide a stimulus, paragraphs [0025]-[0026]).
In reference to at least claim 5
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the electrical stimulator is configured to generate a range of electrical pulse stimulus causing an increasing bioelectrical feedback (e.g. ‘782, provide a stimulus, paragraphs [0025]-[0026], vary current intensity, paragraphs [0055],[0063]).
In reference to at least claim 6
Bartol modified by Palmieri teaches a system according to claim 1. Palmieri further discloses wherein the correspondence is a ratio of the amplitudes of the H-reflex signal to the M-wave signal (e.g. Hmax/Mmax ratio, p. 271, stimulus duration and intensity para. and H-reflex as a percentage of Mmax p. 274, Hmax/Mmax ratio para.).
In reference to at least claim 7
Bartol modified by Palmieri teaches a system according to claim 1. Bartol and Palmieri further discloses wherein the corresponding first-time delay window associated with the first electrical pulse stimulus is at around 25 milliseconds after the first electrical pulse stimulus is transmitted and the corresponding second time delay window associated with the first electrical pulse stimulus is at around 5 milliseconds after the first electrical pulse stimulus is transmitted (e.g. ‘782, 252/254, Fig. 9; M-wave appears at approximately 6-9 milliseconds and H-reflex appears at approximately 30 milliseconds, Fig. 2, p.269, eliciting m-wave para.).
In reference to at least claim 8
Bartol modified by Palmieri teaches a system according to claim 6. Bartol and Palmieri further discloses wherein the controller unit system processes the measured bioelectrical feedback, H-reflex or M-wave, or H-reflex and M-wave, generated by a target neuro-muscular organ by applying mathematical and logical operations on the measured values then saves and maps the results of the mathematical and logical processing in function of the applied range of electrical pulse stimulus (e.g. ‘782, M-wave and H-reflex, Fig. 9, paragraphs max/Mmax ratio, Fig. 2, p. 271, stimulus duration and intensity para. and H-reflex as a percentage of Mmax p. 274, Hmax/Mmax ratio para.).
In reference to at least claim 9
Bartol modified by Palmieri teaches a system according to claim 8. Palmieri further discloses wherein the controller unit system configures the electrical stimulator to produce a first electrical pulse range, wherein the first electrical pulse range causes a ratio of the H-reflex amplitude to the M-wave amplitude to be greater than one (e.g. Hmax/Mmax ratio, p. 271, stimulus duration and intensity para. and H-reflex as a percentage of Mmax para., p. 274, Hmax/Mmax ratio para.). 
In reference to at least claim 10
Bartol modified by Palmieri teaches a system according to claim 8. Palmieri further discloses wherein the controller unit system configures the electrical stimulator to produce a second electrical pulse range, wherein the second electrical pulse range causes a ratio of the H-reflex amplitude to the M-wave amplitude to be approximately equal to one (e.g. Hmax/Mmax ratio, p. 271, stimulus duration and intensity para. and H-reflex as a percentage of Mmax para., p. 274, Hmax/Mmax ratio para.). 
In reference to at least claim 11
Bartol modified by Palmieri teaches a system according to claim 8. Palmieri further discloses wherein the controller unit system configures the electrical stimulator to produce a third electrical pulse range, wherein the third electrical pulse range causes a ratio of the H-reflex amplitude to the M-wave amplitude to be approximately equal to zero (e.g. Hmax/Mmax ratio, p. 271, stimulus duration and intensity para. and H-reflex as a percentage of Mmax para., p. 274, Hmax/Mmax ratio para.). 
In reference to at least claim 12
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the controller unit system reconfigures the electrical stimulator to generate electrical pulse characteristics wherein the generated electrical pulse stimulus result in the generation of a desired 
In reference to at least claim 13
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the controller unit system is configured for the user to readjust characteristics of the electrical pulse based on user input (e.g. ‘782, user may dictate current level being applied, paragraphs [0055]-[0057]).
In reference to at least claim 14
Bartol modified by Palmieri teaches a system according to claim 1. Bartol further discloses wherein the controller unit system is configured for the user to select a stimulation range (e.g. ‘782, user may dictate current level being applied, paragraphs [0055]-[0057]).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0230782 to Bartol et al. (Bartol) in view of in view of The Hoffman Reflex: Methodologic Considerations and Applications for Use in Sports Medicine and Athletic Training to Palmieri et al. (Palmieri) as applied to claim 1 further in view of US 2010/0004715 to Fahey (Fahey) (previously cited).
In reference to at least claim 15
Bartol modified by Palmieri teaches a system according to claim 1 and further discloses the use of a transdermal patch with the first and second electrode being integrated within a single patch (e.g. ‘782, paragraph [0067]) but does not teach or suggests wherein the first and second electrode sets are built into an array of multitude set of electrodes spread over a surface area. 
Fahey teaches systems and methods for automated muscle stimulation which discloses an electrical stimulator (e.g. Fig. 1) which has first and second set of electrodes (e.g. 102/103) used for stimulation and/or sensing (e.g. paragraph [0046]) in which the first and second set of electrodes are built into an array of multitude set of electrodes spread over a surface area (e.g. 101). 

In reference to at least claim 16
Bartol modified by Palmieri and Fahey discloses wherein the controller reconfigures the electrical stimulator to generate a range of stimulus characteristics causing an increasing bioelectrical feedback at one or multiple selected electrode sets within the array of electrode sets (e.g. ‘782, provide a stimulus, paragraphs [0025]-[0026], vary current intensity, paragraphs [0055],[0063]).
In reference to at least claim 17
Bartol modified by Palmieri and Fahey discloses wherein the controller reconfigures the electrical measurement system to measure the bioelectrical feedback, H-reflex and M-wave, at one or multiple selected electrode sets within the array of electrode sets (e.g. ‘782, M-wave and H-reflex, Fig. 9, paragraphs [0047]-[0048]).
In reference to at least claim 18
Bartol modified by Palmieri and Fahey discloses wherein the controller configures the electrical stimulator to produce a stimulus of a range of electrical pulse stimulus at a selected electrode set, wherein a first detected value range associated with the H-reflex or M-wave is captured with the corresponding stimulus characteristics at the selected electrode set (e.g. ‘782, provide a stimulus, paragraphs [0025]-[0026], vary current intensity, paragraphs [0055],[0063]).
In reference to at least claim 19
Bartol modified by Palmieri and Fahey discloses wherein the controller applies electrical stimulus to each electrode set within the array of electrode sets (e.g. ‘782, provide a stimulus, paragraphs [0025]-[0026], vary current intensity, 
In reference to at least claim 20
Bartol modified by Palmieri and Fahey discloses wherein the controller determines and selects the electrode set, within the array of electrode sets that induced a first effective bioelectrical response H-reflex or M-wave with a minimal stimulus characteristics (e.g. ‘782, M-wave and H-reflex, Fig. 9, paragraphs [0047]-[0048]).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that clarifying the language regarding how long the pulse amplitude and time characteristics of the electrical pulse stimulus are varied based on a detected correspondence between the H-reflex signal and an M-wave may aid in differentiating the claims over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792